Citation Nr: 0827270	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-40 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1971 to June 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  

In March 2006, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In December 2007, the veteran was informed by the 
Board that VA was unable to obtain a recording of that 
hearing and he was advised that he could chose to have 
another one scheduled for him.  He was informed that if he 
did not respond within 30 days from the date of the letter, 
VA would assume that he did not want a hearing and the Board 
would proceed accordingly.  The veteran did not respond and 
the Board will proceed with adjudication of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue certified on appeal to the Board was whether new 
and material evidence had been received to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran's initial claim for service connection 
for a nervous disorder was denied in a May 1973 rating 
decision.  The veteran disagreed with that determination in 
March 1974 and a statement of the case was issued to him that 
same month.  He did not perfect his appeal.  The decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Here, among the evidence submitted in support of the 
veteran's claim to reopen were service medical records which 
were not previously of record.  The records included a 
January 1972 nurse's note during a hospitalization for 
physical complaints that indicated that the veteran would not 
eat, was upset, and his attitude was poor.  The veteran has 
argued that his physical problems in service reflected his 
psychological problems.  

As to the service records, if VA receives or associates with 
the claims folder relevant official service department 
records at any time after a decision is issued on a claim 
that had not been associated with the claims folder when VA 
first decided the claim, VA will reconsider the claim.  38 
C.F.R. § 3.156(c) (2007).  This regulation comprehends 
official service department records which presumably have 
been misplaced and have now been located and forwarded to the 
Department of Veterans Affairs, and indicates that 
notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to:  (i) 
Service records that are related to a claimed in- service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;  (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and  (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
3.3156(c) (2007).  Therefore, the claim must be reconsidered.  
Thus, the issue before the Board is correctly noted on the 
first page of this decision.  

Unfortunately, a remand is required.  As noted above, the 
service medical records contain a January 1972 nurse's note 
during a hospitalization for physical complaints that 
indicated that the veteran would not eat, was upset, and his 
attitude was poor.  After service on VA examination dated in 
1972, the examiner stated that he could not make a diagnosis 
and indicated that the veteran could have early schizophrenic 
reaction or an anxiety reaction.  On another VA examination 
dated in April 1973, the examiner stated that there were 
insufficient findings at the present time to justify the 
diagnosis of psychoneurosis.  Thereafter, VA outpatient 
treatment records show that in May 2000 the veteran 
complained of depression, and depression with weight loss was 
diagnosed.  In September 2004, anxiety/depression was 
diagnosed.  In January 2005, the examiner found that the 
veteran had a depressed mood with stressors involving 
military service.  On remand, the veteran should be afforded 
a VA examination and an opinion regarding the etiology of his 
psychiatric disorder should be obtained.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination by a psychiatrist.  The 
claims folder and a copy of this remand 
are to be made available to the doctor 
prior to the examination, and the doctor 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the doctor are to be 
performed.

The doctor is asked to state whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached. 

2.  Then, readjudicate the veteran's 
claim on appeal.  If the claim for 
service connection is denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

